internal_revenue_service appeals_office release number release date - date date department of the treasury taxpayer_identification_number eeke person to contact krek _ tax period s ended eke - uil oe ee certified mail dear we considered your appeal of the adverse action proposed by the director exempt_organizations although not recognized by the internal_revenue_service as an exempt_organization under sec_501 of the intemal revenue code the code your organization filed form_990 for years ending and this is our final_determination that you do not qualify for the claimed tax exempt status from federal_income_tax under sec_501 of the code as an organization described in elther sec_501 c of the code or sec_501 of the code there is no time period during which was an organization exempt from federal_income_tax under sec_501 of the code as an organization described in either sec_501 or sec_501 our adverse determination was made for the following reason s because your primary activity is the operation of a restaurant for members of the general_public you have failed to meet the requirements for exemption of sec_1 c -1 b of the federal tax regulations which provides that a club which engages in business such as making its soclal and recreation facilities available to the general_public is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 _ _ furthermore you are not exempt under a of the code as a social_welfare_organization described in sec_501 of the code because sec_1 c - a il of the federal tax regulations provides that an organization is not operated primarily for the promotion of social welfare if its primary activity is carrying on a business with the general_public in a manner similar to organizations which are operated for profit you are required to file federal_income_tax returns on forms for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov - ‘please show your employer_identification_number on all retums you file and in all _ correspondence with internal_revenue_service you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter isf appeals team manager sincerely yours department of the treasury internal_revenue_service sec_75 n pennsyivania st stop ge indianapolis in tax exempt and ' government entities division legend org - organization name address - address xx--date org address date june 20xx taxpayer_identification_number form tax period s ended person to contact id number contact numbers telephone fax certified mail - retum receipt requested _ dear the attached report of examination form 886-a summarizes the facts the applicable law ‘and the service's position regarding the examination of the tax period s listed above you have not agreed with our determination or signed a form 6018-a consent ‘eto proposed action accepting our determination of nonexempt status for the period s during our examination of the retum s indicated above we determined that your organization was not described in intemal revenue code sec_501 for the tax period s listed above and therefore it does not qualify for exemption from federal_income_tax this letter is not a determination of your exempt status under sec_501 for any period other than the tax period s listed above stated above you have not agreed to file the required income_tax retums you may appeal your case the enclosed publication exempt_organizations appeal procedures for unagreed issues and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference with appeals you must submit a written protest within days of the date of this letter an appeals officer will review your case the appeals_office is independent of the director eo examinations most disputes considered by appeals are resolved informally and promptly _ you may also request that we refer this matter to rs headquarters for technical_advice as explained in publication if you do not agree with the conclusions of the technical_advice_memorandum no further administrative appeal is available to you within the irs examination if we do not hear from you within days of the date of this letter we will issue a statutory_notice_of_deficiency based on the adjustments shown in the enclosed report of examination you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll- free and ask for taxpayer_advocate assistance if you prefer you may _ contact your local taxpayer_advocate at in the future if you believe your organization qualifies for tax-exempt status and would like to establish its status you may request a determination from the irs by filing form_1024 application_for recognition of exemption under sec_501 a and paying the required user_fee if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time fo call if we need to contact you _ thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication form 6018-a report of examination envelope ‘schedule no or form 886-a u s treasury department-internal revenue service explanation of items exhibit name of taxpayer org payer year period ended 2oxx 20xx this page intentionally left blank legend org - organization name x - number person - individuals dollar_figure - dollar amount law - ordinance day - day of the week entity - unrelated entities county - county name party -- political_party poa - power of attorriey for-profit entity - for-profit-entity form - tax form form 886-a department of the treasury internal_revenue_service page form 886-a u s treasury department-internal revenue service explanation of items schedule no or exhibit name of taxpayer org year period ended 20xx 20xk issue should the org be treated as an organization described in c facts _ the calendar years ended cye december 20xx 20xx and 20xx are under examination the articles dated july xx 20xx state the legal name as the org the purpose of the org is in the articles of incorporation articles the purpose is to establish maintain and conduct a org for the social enjoyment leisure and recreation of the members to encourage and promote interest in understanding the importance of the civil liberties enjoyed by all americans to further the education of its members regarding the historical background of the united_states and to promote participation of its members in the processes of local state and federal legislative bodies upon dissolution the articles state the remaining assets shall be transferred by the board_of directors to the equity members the org has not received a determination_letter recognizing exempt status under a the org has filed forms return of organization exempt from income_tax for the years under examination to be treated as a tax-exempt social org described in c the org also filed form 990-t exempt_organization business income_tax return for cye 20xx and 20xx form_990 dues investment_income gross_sales cost of goods total expenses total revenue form 990-t gross_receipts taxable_income ‘ advertising expense 20xx - 31120xx 20xx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 31120xx 20xx dollar_figure dollar_figure dollar_figure dollar_figure form 886-a department of the treasury - internal_revenue_service page u s treasury department-internal revenue service explanation of items schedule no or exhibit form 886-a name of taxpayer org year period ended 20xx 20xx the forms and 990-t for all years report the org's primary activity is food services provided to members the forms also list person as the president person as the vice-president and treasurer and person as the secretary and manager the bylaws state the org shall be managed by a board_of two directors which shall include the four sic officers of president secretary and treasurer the bylaws list two classes of members known as equity and social members equity members are persons having contributed cash or other_property to the corporation paying capital into the org for day-to-day operating purposes also qualifies one as an equity member social members by paying-annual dues and periodic assessments have the right to participate in general org activities but have no voting power the articles or bylaws do not require - membership requirements of the social membership class the org conducts regular meetings the topics listed in the minutes include the effect of the municipal government's law on the org the catering business the use of the org by other organizations the publishing of a newsletter and allowing for the nomination and election of a social membership representative the minutes make no reference to an activity furthering the members’ involvement or interest in a hobby sport common interest or pursuit the minutes make reference that the org's facility is used by other organizations in the community the local entity uses the org's facility for meetings on the x and x day of each month the org provides a meal to entity charging dollar_figure for each meal provided to the x or so entity 1’s members in attendance entity has sponsored a fund raiser using the org and the county party held a meeting of the candidates event at the org person and person and the power_of_attorney poa were present during the initial interview it was stated by the officers the purpose of the org is to provide a sense of home for the elderly and provide a place for the members to discuss events etc the officers stated the org operating hours are - x am - x pm -x am - x pm on day -x am - x pm on day and day the restaurant is open for business during these operating hours the officers stated the social members pay dollar_figure a year in membership dues the org has x social members and x equity members upon entering the org a person pays dollar_figure and becomes a member in fact upon entering the org the irs agent writing this report was solicited to pay dollar_figure and become a member the equity members are person and person department of the treasury internal_revenue_service form 886-a page oo form 886-a u s treasury department-internal revenue service explanation of items schedule no or exhibit name of taxpayer org year period ended 2oxx 20xx the officers stated the org activities include member discussions which occur at will during the normal hours of operation the org will be open past normal operating hours when a significant event is held in the community activities related to the members’ involvement in a hobby sport common interest or pursuit are not conducted inspecting-the org revealed it is a restaurant operation and catering facility the minutes verify bids were accepted for the catering services the building being used by the org is owned by for-profit entity a written lease agreement was executed between-the org and for-profit entity the term of the lease is for one year beginning august 20xx at the end of the term the lease will be month-to- month the org shall pay dollar_figure per month in rent occupancy expenses totaling dollar_figure dollar_figure and dollar_figure were reported on the cye 20xx 20xx and 20xx forms respectively the org is embroiled in a legal dispute with the local_government about a law the local_government claims the law applies to the org the org claims the law does not apply and has taken the matter to court to have the issue resolved law _ code sec_501 grants exemption from taxation to organizations described in code sec_501 code sec_501 c describes social clubs as being organized for pleasure recreation or other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder income_tax regulation section regulation c -1 a states the exemption provided by sec_501 for organizations described in c applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes - but does not apply to any club if any part of its net earning inures to the benefit of any private shareholder in general this exemption extends to social and recreational_clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities regulation sec_1 c -i b states in part a club which engages in business such as making its social and recreation facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under a department of the treasury - internal_revenue_service form age u s treasury department-internal revenue service explanation of items schedule no or exhibit form 886-a name of taxpayer org yeat period ended 20xx 20xx revrul_58_588 1958_2_cb_265 states in part that a club whose prominent activity is the selling of services for profit to an unlimited number of so-called members who have no voice in the management of the club and whose only rights are to the use of the club ‘s facilities upon the payment of specified fees is not a tax-exempt social_club within the meaning of sec_501 c revrul_58_588 continues by stating on the basis of the information presented it is concluded that the club in the instant case is operated in the personal_interest of a few individuals that social features are not a material purpose of the club but are subordinate and merely incidental to the active furtherance of a predominant purpose to engage in the business of selling services for profit to an unlimited number of individuals termed associate members is not a true membership but is merely a guise under which that associate membership virtually unlimited numbers of individuals may utilize the club facilities and that income from associate members is in reality income from transactions with the general_public revrul_58_588 also states that solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes _ ‘revenue ruling 1958-2cb states in part that to qualify for income_tax exemption a social_club should not advertise its facilities for nonmember patronage since this would be prima facia evidence it was engaging in business - revrul_66_179 1966_1_cb_139 situation addresses a garden club qualifying under sec_501 of the code the organization was incorporated by amateur gardeners to promote their common interest in gardening the organization holds flower shows and exhibits to display members’ achievements in home gardening schedules weekly meetings devoted primarily to informal social hours during which matters related to gardening are discussed and issues a publication containing news about members’ social activities and achievements in home gardening its funds are derived from membership dues fees and assessments no part of the net_earnings of the organization inures to the benefit of any officer or member revrul_67_139 1967_1_cb_129 situation -- club qualifying under sec_501 of the code the club was formed by mineralogy and lapidary enthusiasts to disseminate knowledge of mineralogical and lapidary subjects to promote their application so that greater pleasure may be derived from these activities and to promote good fellowship among its members in furtherance of these purposes the club holds monthly social meetings during which the members discuss gem and mineral topics and sell purchase or exchange rock and mineral specimens issues a bulletin containing news of members’ social activities and their rock and mineral collections and annually conducts a show for the general_public at which its members display their lapidary techniques and mineral specimens a riominal admission fee department of the treasury - internal_revenue_service form age u s treasury department-internal revenue service explanation of items schedule no or exhibit form - 886-a name of taxpayer org ‘ year period ended - 20xx 2oxxk designed to cover expenses of the show is charged for admittance to the show the club ‘s funds are otherwise derived solely from membership dues fees and assessments no part of the net_earnings of the organization inures to the benefit of any individual revrul_67_139 also states that the club provides a meeting place for its members where they may associate with each other and become more proficient in their hobbies it is operated primarily to accommodate its members in their recreational pursuits the gem and mineral show serves to stimulate the members’ hobby interests and is thus consistent with the society's recreational purposes revrul_69_635 1969_2_cb_126 states that an automobile club whose principal activity is rendering automobile services to its members but has no significant social activities does not qualify for exemption under sec_501 of the code flying revrul_74_30 1974_1_cb_137 a flying club of limited membership that provides privileges solely for its members assesses dues based on the club's fixed operating costs and - charges fees based on variable operating_expenses and whose members are interested in flying as a hobby constantly comingle in informal meetings maintain and repair the aircraft owned by the club and fly together in small groups qualifies for exemption under section - c of the code government's position the org does not conduct activities furthering the members pursuit of a common recreational interest therefore the org should not be treated as a social_club described in code sec_501 for the years under examination to be treated as a social_club the org must be a club be organized for pleasure and recreation have substantially_all activities devoted to recreational purposes ensure no inurement is provided to any private shareholder and not have a written discrimination - policy code sec_501 does not define the term club however a club must have certain characteristics including the membership of individuals personal contact comingling of the membership fellowship among members members sharing some active interest and the sharing of goals by members justifying the existence of a club the exemption of social clubs is based on the members pooling their funds for recreational purposes rather than a compelling public benefit a social_club must be organized and operated for pleasure recreation and other nonprofitable purposes the receipts must be generated from the pursuit of the common interest devoted to pleasure recreation and other nonprofitable purposes department of the treasury - internal_revenue_service form age - form 886-a u s treasury department-internal revenue service explanation of items schedule no or exhibit name of taxpayer org year period ended 20xx 20xxk pu rpose of the org the articles state the purpose of the org is to provide for the social enjoyment of its members and educating members on the importance of the civil liberties enjoyed by the citizens of the united_states this purpose does not meet c requirements educating the membership on the importance of civil liberties is not a c purpose - the stated purpose does not list a common interest providing for the social enjoyment and comingling of the members the purpose does not list an active interest or sharing of goals by the members justifying the existence of the org the org isn't organized for pleasure or recreation the org's purpose does not provide for recreation and comingling of the membership around a common interest the government's position is that the org's purpose does not comply with cx7 - membership the two classes of membership consist of two equity members and an unspecified number of social members membership qualifications related to the pursuit of a common interest are not found in the bylaws or articles stating qualifications for membership in the organizing documents ensures the persons solicited for membership share the interest of the members the organizing documents state the org's social membership includes any individual who has paid their dues and any assessments such persons are accepted into the social membership the membership requirements do not meet the standard set by c the org's members pay annual dues of dollar_figure and there are no formal membership requirements membership is available to all entering the org's restaurant indeed upon entering the org the irs agent writing this report was solicited to pay dollar_figure and become an org member the government's position is that the org's membership is in fact the general_public the low dues no membership requirements and membership being available simply by entering the org and paying dollar_figure provides clear evidence that the org's social membership class is the general_public the social membership designation is not a true membership but is a guise under which virtually unlimited numbers of individuals may use the org's restaurant facility department of the treasury - internal_revenue_service form b66 age u s treasury department-internal revenue service explanation of items schedule no or exhibit form 886-a name of taxpayer org o year period ended 20xx 20xx also the lack of substantive membership requirements is clear evidence that there is no common interest shared by the membership membership is open to all members of the public thus negating the requirement of the members common interest activities a social_club as defined by c shall provide a meeting place for persons interested in a hobby sport or some form of active recreational interest common to the members then a viable social_club sponsors activities related to the members' pursuit of this common interest then receipts from the members are generated from conducting these activities thus providing the members’ wherewithal to pursue their interests such is not the case with the org the activities of the org do not support a c purpose the government's position is the org does not sponsor activities devoted to pleasure recreation or nonprofitable purposes related to the pursuit of a common interest enjoying conversation while dining does not meet c requirements the org is providing a service to its membership by operating a full-time restaurant which does not provide the social activities required by c therefore the org may not be treated as a c social org for ali years under examination the restaurant is open during the norma operating hours of the org making it the exclusive activity of the org no other activity is conducted during norma operating hours while dining may be a part of a viable social club's activities it may not be the exclusive activity dining in the company of another person is pleasurable however dining is not an activity meeting the requirements of a social_club within c if it were any restaurant would qualify as a social_club the org has regular meetings attended by the equity members and two social members the subjects discussed involve the operation of the restaurant and catering services publishing a newsletter use of the club facility by other organizations and the municipal law the minutes contain no references to planning or conducting activities devoted to the pleasure of the membership this verifies the activities are not devoted to social or recreational pursuits meetings of a viable social_club are devoted to planning activities in pursuit of the common interest or hobby shared by the membership in fact the meeting should be a social and recreational activity for the membership but the org has only two social members attending the meetings the org's meetings are devoted to the operation of the restaurant catering facility and addressing the law the meetings do not provide a forum for the membership to plan activities involving a common recreational interest the minutes provide evidence of not complying with c department of the treasury - internal_revenue_service a forage form 886-a u s treasury department-internal revenue service explanation of items schedule no or exhibit name of taxpayer org year period ended 20xx 20xx the org may argue that the restaurant activity provides a place where the members may sit eat a meal and discuss the civil liberties enjoyed in the united_states or other subjects related to responsible citizenship the government's position is that conversations while dining are pleasurable however the org's primary purpose is the rendering of a service to the membership which is not in compliance with c requirements also conversations while dining is not a pleasurable activity within the scope of c the org is performing an activity similar to revrul_58_588 the org's exclusive activity is the selling of a food service to the members this service is not related to a hobby sport or active interest which all members have in common _ the org is open during community events such as election days prior to an election the org may be used by candidates to communicate with the residents of the community and members these events provide a service to the community and an element of pleasure may be associated with them however this does not further the social and recreational requirements of c these activities-are more indicative of a c social_welfare_organization and in fact don't involve the pursuit of a common recreational interest of the membership required by c local organizations use the org facllities as a meeting place at each meeting the org provides a meal to one of these organizations at a per plate cost while this may serve the interests of the entity using the org's facility it does not further the org's requirement of being substantially devoted to recreational activities required of a c social_club receipts should be generated from activities related to the pursuit of a common recreational interest shared by the members by generating receipts from the pursuit of a common interest the members are pooling their funds to promote the enjoyment of their common interest the org is generating revenue from a food service provided to the membership and this ‘is stated on the forms and 990-t for the years under examination therefore the org is nat operated solely on membership fees dues and assessments revenue is not generated through the use of the org facility in connection with org activities income from social members is in reality income from the general_public the government's position is that the social features are not material but are subordinate to the active purpose of selling a product to an unlimited number of persons designated as social members who are in fact the general_public therefore the org should not be treated as a c social_club the activities don't comply with the requirements of c voting the bylaws state the equity members have voting privileges to determine the org's management operation and contro the bylaws state the social members do not have voting privileges the government's position is that the organizing documents of a viable social_club department of the treasury - internal_revenue_service form age form 886-a u s treasury department-internal revenue service schedule no or explanation of items exhibit name of taxpayer org year period ended 20xx 20xx would give its members a voice in the control of the club this ensures the members are actively involved in the pursuit of their common pleasurable interest denying social members voting privileges clearly indicates the org is not organized for the pleasure of the membership the social members have no voice in the affairs of the org therefore the org is not entitled to be treated as a c social_club the org advertises for public patronage of its facilities this is evidence that the org is engaging in business and is not being operated for pleasure recreation or social purposes dvertisin taxpayer's position the taxpayer does not agree with the goverment the taxpayer believes the org complies with the requirements of c the org should be allowed to file form_990 and be treated as a c social_club conclusion the org's articles and bylaws indicate the org is not organized for the members’ pleasure or recreation the org's activities do not further a social or recreational purpose the org operates what would be classified as a for-profit restaurant and catering facility the org's restaurant operation is providing a personal service to the general_public therefore the org ‘is not operated for the members’ pleasure or recreation finally the org is not organized or _ operated as a social_club within the meaning of c the government's position is that the org is operated in a manner consistent with any for- profit restaurant business the org is doing business with the public which is inconsistent with the term club as used in c the org should not be treated as a social_club within the meaning of code sec_501 cx7 the org has articles making it a corporate entity therefore the org must file form for cye 20xx 20xx 20xx and all subsequent years _ department of the treasury - internal_revenue_service form 886-a page
